                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LARRY A. HUSMAN,

               Plaintiff,

               v.                                           CASE NO. 19-3189-SAC

(FNU) BRECKEN, et. al,

               Defendants.

                              MEMORANDUM AND ORDER
                              AND ORDER TO SHOW CAUSE

       Plaintiff Larry A. Husman is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

an opportunity to file a proper amended complaint to cure the deficiencies.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 3.) Plaintiff is incarcerated at the El

Dorado Correctional Facility in El Dorado, Kansas (“EDCF”).

       Plaintiff alleges that on June 17, 2019, while CO Brecken was working the control booth

in G cellhouse at EDCF, she shut the cell door on Plaintiff’s wheelchair twice during one shift.

Plaintiff alleges that the second time it caught Plaintiff’s right elbow between the cell door and

the wheelchair, causing damage to his right elbow. Plaintiff alleges that he was housed in a non-

handicap cell while two other inmates who were not handicapped resided in a handicap cell.

Plaintiff alleges that CO Brecken was negligent in doing her job and seeks to have her terminated




                                                1
“due to lack of attention to detail.” (Doc. 1, at 4–5.) Plaintiff alleges deliberate indifference and

cruel and unusual punishment.

       Plaintiff names as Defendants: CO Brecken; EDCF; and the Kansas Department of

Corrections (“KDOC”). Plaintiff seeks monetary damages and the termination of CO Brecken.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,



                                                 2
1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to




                                                   3
plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

1. Negligence and Eighth Amendment Claim

       A prison official violates the Eighth Amendment when two requirements are met.

Farmer v. Brennan, 511 U.S. 825, 834 (1994).           “First, the deprivation alleged must be,

objectively, ‘sufficiently serious.’” Id. To satisfy the objective component, a prisoner must

allege facts showing he or she is “incarcerated under conditions posing a substantial risk of

serious harm.” Id.; Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005).         The Eighth

Amendment requires prison and jail officials to provide humane conditions of confinement

guided by “contemporary standards of decency.” Estelle v. Gamble, 429 U.S. 97, 103 (1976).

The Supreme Court has acknowledged that the Constitution “‘does not mandate comfortable

prisons,’ and only those deprivations denying ‘the minimal civilized measure of life’s

necessities’ are sufficiently grave to form the basis of an Eighth Amendment violation.” Wilson

v. Seiter, 501 U.S. 294, 298 (1991) (internal citations omitted). Indeed, prison conditions may be

“restrictive and even harsh.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). “Under the Eighth

Amendment, (prison) officials must provide humane conditions of confinement by ensuring

inmates receive the basic necessities of adequate food, clothing, shelter, and medical care and by

taking reasonable measures to guarantee the inmates’ safety.” McBride v. Deer, 240 F.3d 1287,

1291 (10th Cir. 2001) (citation omitted).

       The second requirement for an Eighth Amendment violation “follows from the principle

that ‘only the unnecessary and wanton infliction of pain implicates the Eighth Amendment.’”

Farmer, 511 U.S. at 834. Prison officials must have a “sufficiently culpable state of mind,” and



                                                4
in prison-conditions cases that state of mind is “deliberate indifference” to inmate health or

safety. Id. “[T]he official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837.

“The Eighth Amendment does not outlaw cruel and unusual ‘conditions’; it outlaws cruel and

unusual ‘punishments.’” Id. It is not enough to establish that the official should have known of

the risk of harm. Id.

       Because the sufficiency of a conditions-of-confinement claim depends upon “the

particular facts of each situation; the ‘circumstances, nature, and duration’ of the challenged

conditions must be carefully considered.” Despain v. Uphoff, 264 F.3d 965, 974 (10th Cir. 2001)

(quoting Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000)). “While no single factor controls .

. . the length of exposure to the conditions is often of prime importance.” Id. As the severity of

the conditions to which an inmate is exposed increases, the length of exposure required to make

out a constitutional violation decreases. Accordingly, “minor deprivations suffered for short

periods would not rise to an Eighth Amendment violation, while ‘substantial deprivations. . .’

may meet the standard despite a shorter duration.” Id. (citations omitted).

       Plaintiffs’ allegations fail to allege a “sufficiently serious” deprivation or facts showing

he is “incarcerated under conditions posing a substantial risk of serious harm.” Plaintiff has also

failed to allege “deliberate indifference” by Defendant Brecken.              Plaintiff claims that

CO Brecken was negligent and failed to pay attention to detail when closing Plaintiff’s cell door

on two occasions. Plaintiff’s negligence claim is subject to dismissal for failure to adequately

allege a federal constitutional violation. Violations of state law are not sufficient grounds for

relief in federal court under 42 U.S.C. § 1983. In a § 1983 action, the complaint must specify

“the violation of a right secured by the Constitution and laws of the United States, and . . . that



                                                5
the alleged deprivation was committed by a person acting under color of state law.” Bruner v.

Baker, 506 F.3d 1021, 1025–26 (10th Cir. 2007). “[A] violation of state law alone does not give

rise to a federal cause of action under § 1983.” Malek v. Haun, 26 F.3d 1013, 1016 (10th Cir.

1994) (citation omitted).

        Plaintiff’s allegations suggest negligence and fail to state a federal constitutional

violation under § 1983. Claims under § 1983 may not be predicated on mere negligence. See

Daniels v. Williams, 474 U.S. 327, 330 (1986) (holding that inmate who slipped on a pillow

negligently left on a stairway by sheriff’s deputy failed to allege a constitutional violation); see

also Jones v. Salt Lake Cty., 503 F.3d 1147, 1162 (10th Cir. 2007) (citing Jojola v. Chavez, 55

F.3d 488, 490 (10th Cir. 1995) (“Liability under § 1983 must be predicated upon a deliberate

deprivation of constitutional rights by the defendant, and not on negligence.”) (quotations

omitted); Woodward v. City of Worland, 977 F.2d 1392, 1399 (10th Cir. 1992) (“The Supreme

Court has made it clear that liability under § 1983 must be predicated upon a deliberate

deprivation of constitutional rights by the defendant. It cannot be predicated upon negligence.”)

(quotations and citations omitted). Plaintiff’s Complaint is subject to dismissal for failure to

state a claim.

2. Detention Facility

        Plaintiff names the EDCF as a defendant. “To state a claim under § 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person acting under color of state

law.” West v. Atkins, 487 U.S. 42, 48 (1988) (emphasis added). Prison and jail facilities are not

proper defendants because none is a “person” subject to suit for money damages under § 1983.

See Will v. Michigan Dept. of State Police, 491 U.S. 58, 66, 71 (1989); Clark v. Anderson,



                                                 6
No. 09-3141-SAC, 2009 WL 2355501, at *1 (D. Kan. July 29, 2009); see also Aston v.

Cunningham, No. 99–4156, 2000 WL 796086 at *4 n.3 (10th Cir. Jun. 21, 2000) (“a detention

facility is not a person or legally created entity capable of being sued”); Busekros v. Iscon,

No. 95-3277-GTV, 1995 WL 462241, at *1 (D. Kan. July 18, 1995) (“[T]he Reno County Jail

must be dismissed, as a jail is not a ‘person’ within the meaning of § 1983.”). Plaintiff’s claims

against the EDCF are subject to dismissal.

3. Kansas Department of Corrections

       Plaintiff names the KDOC as a defendant. “A party’s capacity to sue or be sued in

federal court is determined by state law.” Sims v. Kansas Dep’t of Corr., Case No. 18-01259-

EFM-KGG, 2019 WL 4450671, at *4 (D. Kan. Sept. 17, 2019) (citation omitted). “Under

Kansas law, absent express statutory authority, legislatively-created government agencies lack

the capacity to sue or be sued.” Id. (citing Grayson v. Kansas, 2007 WL 1259990, at *3 (D. Kan.

2007) (citation omitted)). “The KDOC is a legislatively-created government agency, and Kansas

law does not permit it to sue or be sued.” Id. (citing K.S.A. § 75-5203).       Furthermore, as an

agency of the State, the KDOC has absolute immunity under the Eleventh Amendment to a suit

for money damages. See Kentucky v. Graham, 473 U.S. 159, 169 (1985) (“absent waiver by the

State or valid congressional override, the Eleventh Amendment bars a damages action against a

State in federal court”); see also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)

(holding that “neither a State, nor its officials acting in their official capacities are ‘persons’

under § 1983”). Plaintiff’s claims against the KDOC are subject to dismissal.

4. Termination of Employment

       To the extent Plaintiff seeks Defendant Brecken’s termination in his request for relief, the

Court is without authority to grant such relief. See Nicholas v. Hunter, 228 F. App’x 139, 141



                                                7
(3rd Cir. 2007) ( “The remaining relief requested is not available as the District Court lacks

authority to order a federal investigation and prosecution of the defendants or the termination of

their employment.”); Goulette v. Warren, No. 3:06CV235-1-MU, 2006 WL 1582386, at n.1

(W.D. N.C. June 1, 2006) (“The Court notes that even if Plaintiff’s claims prevailed in this case,

this Court would not, based upon this law suit, have the authority to order the termination of the

Defendant’s employment or to grant Plaintiff an immediate, early release from jail.”); Dockery v.

Ferry, No. 08-277, 2008 WL 1995061, at *2 (W.D. Pa. May 7, 2008) (finding that the court

cannot issue an order which would direct a local government to terminate a police officer’s

employment) (citing In re Jones, 28 F. App’x 133, 134 (3rd Cir. 2002) (“Jones is not entitled to

relief . . . [S]he asks this Court to prohibit the State of Delaware from filing charges against her.

The federal courts, however, have no general power in mandamus action to compel action, or in

this case inaction, by state officials.”)); Martin v. LeBlanc, No. 14-2743, 2014 WL 6674289, at

n.1 (W.D. La. Nov. 24, 2014) (finding that where plaintiff requested an investigation, the

termination of the defendants’ employment and the closure of the prison, “[s]uch relief is not

available in this action”); Merrida v. California Dep’t of Corr., No. 1:06-CV-00502 OWW LJO

P, 2006 WL 2926740, at n.1 (E.D. Cal. Oct. 11, 2006) (finding that where plaintiff prays for the

termination of defendant’s employment, “the court cannot award this form of relief to plaintiff)

(citing 18 U.S.C. § 3626(a)(1)(A)).

IV. Response and/or Amended Complaint Required

        Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1


1 To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and

                                                        8
Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a

federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice for failure to state a claim.

          IT IS THEREFORE ORDERED THAT Plaintiff is granted until January 3, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until January 3, 2020, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1983 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated December 3, 2019, in Topeka, Kansas.

                                                      s/ Sam A. Crow
                                                      Sam A. Crow
                                                      U.S. Senior District Judge




instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (19-3189-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          9
